In re State of Louisiana;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. I, No. 503-883; to the Court of Appeal, Fourth Circuit, No. 2011-K-1440.
Granted. The Ruling of the Trial Court indicating it will admit hearsay testimony of the Defendant’s mother regarding an alleged statement by the Co-Defendant is *370reversed. There is a lack of corroborating circumstances clearly indicating the trustworthiness of the statement. Compare Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1088, 35 L.Ed.2d 297 (1973). The Stay issued by this Court is hereby lifted.